Citation Nr: 0030220	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
December 1957.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO), and it 
was remanded in August 1998 for additional development.  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate shows that he 
had died January [redacted], 1996, due to cardiopulmonary arrest, and 
that cancer was a significant condition that contributed to 
death but was unrelated to the cause of death.  

2.  At the time of death, the veteran was service connected 
for residual scars of excisions of skin carcinomas from both 
ears, the nose, the medial cheek, and the neck, rated 
30 percent disabling under Diagnostic Code 7800 from May 3, 
1990, and for residuals of excisions of skin carcinomas from 
the left and right anterior chest and both arms, rated 
noncompensable under Diagnostic Code 7805 from May 3, 1990.  

3.  Lung cancer was not shown to have been present during the 
veteran's military service or to a compensable degree within 
the first year after his separation from service. 

4.  The skin carcinomas for which the veteran was initially 
treated in service are not shown to have been etiologically 
related to the lung cancer that contributed to death.  

5.  The veteran's service-connected residual scars from 
excisions of skin carcinomas did not cause or contribute 
substantially to his death, and there was no causal 
connection between the cause of his death and those 
disabilities.  


CONCLUSIONS OF LAW

1.  The veteran's lung cancer was not incurred in service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2000).  

2.  The veteran's lung cancer was not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (2000).  

3.  The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the squamous cell lung cancer that 
caused the veteran's death was a metastasis of the skin 
cancer that was initially manifested in service; the residual 
excision scars for which he was service connected at the time 
of death.  A copy of the veteran's death certificate shows 
that he died January [redacted], 1996, at the age of 62, and that the 
immediate cause of death was cardiopulmonary arrest, with 
cancer listed as a significant condition contributing to 
death but not related to the cause of death.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records show that the veteran underwent 
excision of a mass in the left anterior scapular area in 
January 1956, which a biopsy revealed to be adnexal 
carcinoma.  There is no mention of lung cancer in the service 
medical records.  

A June 1990 VA medical examination report noted that the 
veteran had a history of multiple skin carcinomas with 
multiple recurrences and surgeries.  

The initial manifestation of lung carcinoma was at a 
September 1995 VA hospitalization when the disease was 
presumed after the veteran was admitted with a history of 
intermittent sharp left upper chest pain for the past month, 
both at rest and with exertion, a 40 pound weight loss, a 
nonproductive cough, early satiety, and a long history of 
smoking, and a CT scan of the chest revealed a left upper 
lobe mass with some atelectasis.  Reports of two subsequent 
periods of VA hospitalizations in October 1995 included 
diagnoses of squamous cell carcinoma of the lung and Stage 3B 
squamous cell carcinoma of the left lung, and the veteran was 
deemed a non-operative candidate.  

In support of her claim, the appellant submitted the 
following two private medical statements: a June 1996 
statement from G. P. Morehead, M.D., who indicated that he 
had treated the veteran for squamous cell lung cancer, which 
had a histology that was identical to the veteran's previous 
skin cancer, and that he could not exclude that the lung 
cancer may have represented a metastatic lesion; and a May 
1997 statement from G. B. Stillwagon, M.D., a radiation 
urologist, who, in noting that the veteran had a history of 
multiple skin cancers and a history of tobacco usage, 
reported that it was known that on occasion skin cancers 
could metastasize.  

In September 1996, the RO requested that a VA medical center 
provide a medical advisory opinion by an oncologist as to 
whether or not the veteran's squamous cell skin cancer could 
have metastasized to his lung, thereby causing his death.  
Pursuant to that request, the Chief of Hematology/Oncology at 
a VA medical center reviewed the veteran's claims file and 
issued an October 1996 medical statement in which he reported 
that the veteran had died on January [redacted], 1996, of 
complications of chemotherapy and radiotherapy administered 
for Stage III B non-small cell lung cancer.  The physician 
noted that there was a significant history of empyema (left 
thorax), multiple dental X-rays, multiple basal and squamous 
cell skin cancers, very heavy smoking (110-120 pack years), 
heavy alcohol use (12-18 beers/day until 1991), and a spouse 
who had died of small cell lung cancer.  The physician 
further stated that the evidence showed the following history 
with regard to the veteran's lung cancer: evidence of the 
disease by cough, weight loss, and atelectasis of the left 
upper lobe in September 1995; demonstration of a visible 
endobronchial lesion on bronchoscopy with positive cancer 
cells on washing, which indicated that the lesion arose from 
the bronchus; confirmation on a CT scan of a solitary lung 
lesion rather than one of many lung metastases; and 
metastases in the right paratracheal lymph nodes on 
mediastinoscopy in October 1995, which made the lung cancer 
inoperable, and was characteristic of the route of spread of 
that form of lung cancer.  

Because the VA Chief of Hematology/Oncology failed to provide 
an answer to the RO's request for a medical opinion as to 
whether or not the veteran's multiple skin cancers could have 
metastasized to his lung, thereby causing death, the Board 
remanded the claim in August 1998 for the purpose of 
obtaining an opinion as to whether it was at least as likely 
as not that the veteran's service-connected skin cancers were 
etiologically related to the squamous cell lung carcinoma 
that contributed to his death.  

Pursuant to the Board's August 1998 request, a medical 
opinion was rendered by a physician at a VA medical center in 
August 2000, after he had thoroughly reviewed the claims 
file.  He indicated that he agreed with the opinions from Dr. 
Morehead, Dr. Stillwagon, and the Chief of 
Hematology/Oncology at a VA medical center.  He agreed with 
Drs. Morehead and Stillwagon as to the opinion that, on some 
rare occasions, squamous cell cancer of the skin could 
metastasize.  He also agreed with the VA Chief of 
Hematology/Oncology that the cause of the veteran's death had 
been a Stage III B squamous cell lung cancer and that the 
presentation of the tumor was absolutely characteristic of a 
lung cancer arising in the lung itself, the likelihood of 
which the veteran's extensive smoking history supported.  The 
VA physician stated that it was extremely unlikely that the 
veteran's skin cancer could have metastasized to his lung.  
Rather, he opined, it was much more likely that the veteran's 
extensive smoking history led to his development of a primary 
lung cancer, which was unrelated to the skin cancers that had 
been excised many years prior to the development of the lung 
cancer.  

Although the appellant has presented statements and testimony 
at two hearings regarding her claim that the veteran's 
service-connected residuals of skin carcinomas lead to the 
development of the lung cancer that contributed to his death, 
the record does not show that she is a medical professional, 
with the training and expertise to provide clinical findings 
regarding any etiological relationship of the veteran's skin 
cancers to his lung cancer.  Consequently, her testimony and 
lay statements are not competent evidence for the purpose of 
showing a nexus between the veteran's skin cancer and his 
lung cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

After careful evaluation, the Board has determined that the 
preponderance of the evidence is against the appellant's 
claim.  Initially, the Board notes that lung cancer was not 
present in service or within the first year after service; 
rather, it was first clinically shown in September 1995, many 
years after the veteran's separation from service.  As to the 
medical statements submitted by the appellant in support of 
her claim, the Board finds that neither Dr. Morehead's 
comment that he could not exclude that the veteran's lung 
cancer might have represented a metastatic lesion nor Dr. 
Stillwagon's comment that it was known that on occasion skin 
cancers could metastasize provides more than speculation or 
slight possibility of an etiological relationship between the 
veteran's skin and lung cancers.  Neither of those physicians 
offered a positive link between the two cancers.  However, 
the VA physician who reviewed the entire file in August 2000 
stated that it was highly unlikely that the skin cancer 
metastasized to the lung.  Rather, he opinioned that the 
veteran's lung cancer was caused by his extensive smoking.  
The Board finds that the convictions expressed by the VA 
physician make his opinion probative as to whether the lung 
cancer that led to the veteran's death was proximately due to 
or the result of the skin carcinomas, as opposed to the 
statements provided by Drs. Morehead and Stillwagon, which 
fail to provide any probative value.  Therefore, because the 
Board finds that the evidence does not establish a link 
between the lung cancer that caused the veteran's death and 
his skin cancer, and that the lung cancer was first 
manifested more than 37 years after service, service 
connection is not warranted for the cause of the veteran's 
death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

